Name: Commission Regulation (EEC) No 1326/89 of 16 May 1989 amending Regulation (EEC) No 3782/88 and authorizing Germany and France not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abondonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine-growing years
 Type: Regulation
 Subject Matter: farming systems;  EU finance;  economic policy;  agricultural activity;  agricultural structures and production;  food technology
 Date Published: nan

 17. 5 . 89 Official Journal of the European Communities No L 133/7 COMMISSION REGULATION (EEC) No 1326/89 of 16 May 1989 amending Regulation (EEC) No 3782/88 and authorizing Germany and France not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abondonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine-growing years HAS ADOPTED THIS REGULATION : Article 1 The Annexe to Regulation (EEC) No 3782/88 is hereby amended as follows : 1 . ' lie d'Oleron' is added to the third indent in point 1 ; 2. 'Juran^on, Beam, Irouleguy, Coteaux du Vendomois' is added to the first indent of point 2 ; 3 . 'Pouillon' is added to the names of cantons in the twelfth indent of point 3. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abondonment premiums in respect of wine-growing areas ('), and in particular Article 12 ( 1 ) thereof, Whereas pursuant to Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 (2), as last amended by Regulation (EEC) No 678/89 - of 16 March 1989 (3), France lodged before 1 April 1989 an additional request for exclusion from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1989/90 wine year ; whereas those additions fall within the categories justified in the previous request resulting in Commission Regulation (EEC) No 3782/88 of 2 December 1988 authorizing Germany and France not to apply in certain areas the measures provided for in Regulation (EEC) No 1442/88 (4); whereas the corrected wine-growing potential of those areas as a whole is less than 10% of French national wine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1989/90 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1989. For the Commission Ray MAC SHARRY Member of the Commission ('} OJ No L 132, 28 . 5. 1988, p. 3 . 0 OJ No L 241 , 1 . 9 . 1988 , p . 108 . 0 OJ No L 73, 17. 3 . 1989, p . 23 . 0 OJ No L 332, 3 . 12. 1988, p. 25.